Citation Nr: 1040661	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-04 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need 
for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from February 1963 to March 
1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Board notes that in a December 2007 VA Form 21-4138, the 
Veteran indicated that he wished to transfer his case to the 
Buffalo, New York RO because he was moving to New York.  He also 
provided VA with his new address.  This change has not yet been 
effectuated.  Therefore, the RO is instructed to make the 
necessary changes to the Veteran's claims folder.


FINDINGS OF FACT

1.  The appellant is not blind or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and is not bedridden.

2.  The medical evidence of record reveals that the appellant is 
not able to dress and or undress himself, or keep himself 
ordinarily clean and presentable by himself.


CONCLUSION OF LAW

The criteria for entitlement to SMP benefits based on the need 
for regular aid and attendance have been met.  38 U.S.C.A. §§ 
1502, 1541, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.351, 3.352 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Since the Board is granting 
the SMP claim for aid and attendance, the lack of compliance with 
the notice and duty to assist provisions of the VCAA, is 
inconsequential and, therefore, at most harmless error.  See 38 
C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

With regard to the claim for entitlement to SMP, in letters dated 
in August 2006, the RO provided notice to the appellant regarding 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be submitted 
by the appellant and the types of evidence that will be obtained 
by VA.  The notice letter also informed the appellant as to 
disability ratings and effective dates.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Because the Board has found the evidence currently of record to 
be sufficient to establish the appellant's claim for entitlement 
to SMP based upon the need for regular aid and attendance, no 
further discussion of the VCAA is necessary.
  
In any event, the record also reflects that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant.  Specifically, the information and 
evidence that have been associated with the claims file includes 
the Veteran's service treatment records, VA treatment records and 
examination reports, and private treatment records.  Also of 
record and considered in connection with the appeal are various 
written statements submitted by the appellant and his 
representative.  

As discussed above, the appellant was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The appellant was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence and argument.  Thus, he has been provided with a 
meaningful opportunity to participate in the claims process and 
has done so.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the appellant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Governing Laws and Regulations for SMP - Aid and Attendance 

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. 
§ 3.351(b).  The appellant will be considered in need of aid and 
attendance if he or she is (1) blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or less; 
(2) is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set for in 38 C.F.R. § 3.352(a).  
38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular aid 
and attendance: the inability of a claimant to dress or undress 
herself, or to keep himself or herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will not 
include the adjustment of appliances which normal persons would 
be unable to adjust without such aid, such as supports, belts, 
lacing at the back, etc.); the inability of a claimant to feed 
himself or herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend to 
the wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his daily 
environment.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the claimant is 
unable to perform should be considered in connection with his or 
her condition as a whole.  It is only necessary that the evidence 
establish that the claimant is so helpless as to need regular aid 
and attendance, not that there be a constant need.  
Determinations that the claimant is so helpless, as to be in need 
of regular aid and attendance will not be based solely on an 
opinion that the claimant's condition is such that it would 
require her to be in bed.  They must be based on the actual 
requirements of personal assistance from others.  38 C.F.R. 
§ 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims that he is entitled to SMP based upon the need 
for aid and attendance because he is unable to dress himself, 
bathe himself, attend to the needs of nature by himself, and to 
attend to other activities of daily living.  

A January 2006 VA treatment record notes that the Veteran lives 
at home with his wife, and he requires minimal assistance with 
self care.  

A February 2006 VA treatment record notes that the Veteran 
receives help from his spouse in terms of advice and emotional 
support, as well as help with activities of daily living.  It was 
also noted that the Veteran expressed difficulty with the 
following activities in the last seven days:  preparing meals, 
performing housework, shopping, managing medications, and 
managing own finances.  It was also noted that the Veteran was 
not receiving assistance from a home health aide, a social 
worker, or a registered nurse.  The Veteran indicated that he 
only wanted his wife to perform assistance with activities of 
daily living.  

A March 2006 VA treatment record indicates that the Veteran lives 
at home with his wife and that he takes his medications correctly 
and independently.  Also in March 2006 it was noted that the 
Veteran drives.  However, in his July 2006 notice of 
disagreement, the Veteran indicated that that was incorrect.  It 
was also noted that the Veteran was functional in terms of 
balance while sitting and standing.  He also reported a fall in 
the last six months.  The Veteran uses a walker or wheelchair in 
order to ambulate.  

A May 2006 note from a VA physician indicates that the Veteran 
has multiple problems including seizure disorder and chronic pain 
from degenerative disc disease of the back.  The VA physician 
indicated that the Veteran was not a nursing home patient and 
that he did not require home health assistance in performing 
personal functions.  While the Veteran requires some assistance 
from his wife, he is not totally dependent for all personal 
functions.  

In a May 2006 statement, the Veteran indicated that his wife has 
to help him bathe, dress, and cut his toenails.  He cannot clean 
himself after using the bathroom.  He gets out of breath easily 
when walking and his wife drives him to numerous doctor 
appointments.  She prepares his medications for him because he 
gets confused and she helps him with his diet.  

A July 2006 VA telephone triage note indicates that the Veteran's 
wife prepares his medications and helps the Veteran with 
activities of daily living.  The Veteran's wife indicated that 
the Veteran needed a hospital bed at home.  A July 2006 VA 
clinician note indicates that the Veteran spends a lot of time 
sitting in his wheelchair.  

An August 2006 report of medical examination to determine 
eligibility for special monthly pension benefits indicates that 
the Veteran has a seizure disorder, hypertension, diabetes, 
chronic renal insufficiency, chronic diarrhea, degenerative disc 
disease, sleep apnea, narcolepsy, and diabetic neuropathy.  The 
VA physician who signed the report indicated that the Veteran's 
wife assists the Veteran in getting to and in using the toilet 
facilities and in preparing food.  The Veteran is not confined to 
his bed, he is able to feed himself, sit up, and travel by 
private vehicle.  The physician opined that the Veteran requires 
"in the home care" for blood pressure and glucose monitoring, 
and that he would require a nursing home care if it were not for 
the help of his wife.  

A January 2007 VA treatment record notes that the Veteran 
requires another person and/or equipment for ambulation.  He also 
requires assistance of another person for bathing, dressing, with 
foot care and hygiene, grooming, and toileting.  He can feed 
himself and handle mouth care independently.  Another January 
2007 VA chaplain initial visit notes that the Veteran has strong 
faith and enjoyment of his church congregation.  

A January 2007 VA nursing care manager discharge planning note 
indicates that the Veteran needs moderate assistance with 
bathing.  He is ambulatory for short distances without assistance 
but sometimes needs a cane.  He has no skilled need for home 
health care.

Based upon the evidence of record, the Board finds that the 
appellant has established a factual need for aid and attendance 
of another person.  In this regard, the preponderance of the 
medical evidence establishes that the appellant's disabilities 
cause him to be unable to dress or undress himself, prepare food 
and medication, toilet himself, or to keep himself ordinarily 
clean and presentable in that he needs help bathing.  It was also 
noted that he needs assistance with household chores.  Although 
there is evidence from before August 2006 indicating that the 
appellant is independent in most daily activities of living, the 
subsequent evidence and August 2006 examination indicates that 
the appellant was unable to prepare food, use the toilet, and 
bathe himself without assistance.  Additionally, the Board has 
considered the Veteran's written statements, which indicate that 
he needs help with these activities.  Therefore, resolving any 
doubt in the appellant's favor, the Board finds that the evidence 
supports SMP based upon the need for regular aid and attendance.  
38 U.S.C.A. § 5107(b).


ORDER

SMP based upon the need for regular aid and attendance of another 
person is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


